Barnard, P. J.
There is no reason shown for a reargument of this appeal. The proceeding was one to summarily remove a tenant. The code by section 2234 names police justices in the city of Brooklyn, as officers before whom the proceedings may be taken.
Section 2260 provides for an appeal in those cases. The police justice was included in the designation of justices in that section. As a police justice he has jurisdiction, and his judgment is reversible under section 2260 of the Code of tiivil Procedure. No appeal would be possible under the Criminal Code in a landl -rd and tenant case.
There is no merit in the appeal. Thq landlord proved a clear case of title acquired through a sale under an execution against one Patrick Hickey. The only claim Felix Hickey makes is that he got a quit claim deed from Patrick Hickey after the lien of the judgment was obtained through which the sale was made.
The motion should be denied, with ten dollars costs.
Dykman and Cullen, JJ., concur.